Citation Nr: 1201055	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity. 

2.  Entitlement to an evaluation in excess of 10 percent for musculoligamentous strain of the left knee, status post arthroscopy for lateral medial meniscus tear.  

3.  Entitlement to service connection for a leg length discrepancy, claimed as shortened left leg. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2009, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  Then in June 2009, the Board remanded these matters for further development. 

The issues of service connection for a leg length discrepancy, claimed as shortened left leg, and entitlement to a higher evaluation for musculoligamentous strain of the left knee are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee lateral collateral laxity has been manifested by complaints of pain and mild instability.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left knee lateral collateral laxity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As previously noted, the Board remanded this case for further development in June 2009.  The Board specifically instructed the RO to provide the Veteran with an examination to determine the current severity of his left knee disability and to readjudicate the claim.  Subsequently, the Veteran was afforded an examination for his left knee disability in August 2009 and his claim was readjudicated in a September 2009 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2007, prior to the February 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2007 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his left knee disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim for an increased rating.  Additionally, the letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his knee disability since he was last examined in August 2009.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In reaching this conclusion, the Board notes that the Veteran's representative has argued that the August 2009 VA examination is inadequate because it was rendered by as a first year general, rather than an orthopedic, surgery resident, who would not be eligible to practice independently for several years.  However, the Board observes that its June 2009 remand instructions did not specify that the examination must be performed by an orthopedic resident.  Furthermore, there is no indication that the August 2009 examiner by virtue of being a first year general surgery resident was in any way unqualified to carry out the examination.  The examiner is a licensed physician and as such is qualified to perform a VA examination.  Furthermore, review of the examination report shows that all AMIE protocols for evaluating knee disabilities were complied with and that the examiner performed an appropriate physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he presented testimony before the undersigned Veterans Law Judge in April 2009.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his service-connected left knee laxity is more disabling than contemplated by the current 10 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's left knee laxity has been evaluated under Diagnostic Code 5257. 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight. 

The Veteran has been noted to have a bipartite patella which has been found to be congenital and not related to his service-connected left knee disability.  However, as the evidence does not distinguish between the symptoms attributed to the service-connected left knee disabilities and any nonservice connected bipartite patella, the Board will consider all symptomatology in the knee to be associated with the service-connected disability.   

In this case, the Veteran's increased rating claim for left knee disability was received in October 2007.   The evidence relevant to the severity of his left knee laxity includes VA treatment notes which primarily show complaints of left knee pain.  

On VA examination in August 2006, the examiner noted the Veteran's complaints of constant pain with stiffness, swelling, weakness, and occasionally feeling as if the knee were to buckle or give way.  The Veteran indicated that the knee popped and cracked; he had flare-ups occurring at least weekly lasting one to two days and of moderate to severe degree.  He took medication for the discomfort.  Precipitating factors for flare-ups included overall increase in activity and weight-bearing activities.  Kneeling, squatting, and high impact activities, in particular, caused difficulty and pain.  He indicated having worn a knee brace in the past with little relief.  On evaluation, the examiner noted that left knee active range of motion was 0 to 135 degrees with pain beginning at 10 (extension) and 135 degrees (flexion); there was no additional loss of motion on repetitive use.  Internal rotation was 0 to 90 degrees without additional limitation of motion on repetitive use.  There was no ankylosis, bumps consistent with Osgood-Schlatters disease, or mass behind the knees, but there was crepitation, clicks/snaps, grinding, and mild medial/lateral instability.  Anterior/posterior cruciate ligament stability in 30 degrees of flexion was normal, as was medial/lateral collateral ligament stability in 90 degrees of flexion.  However, medial/lateral collateral ligament stability (varus/valgus) in neutral position and in 30 degrees of flexion was abnormal; 1-2+ lateral collateral ligament and laxity of the left knee.  There was also patellar abnormality consisting of mild dislocation/subluxation, abnormal tracking, and subpatellar tenderness.  Additionally, there was meniscus abnormality, meniscus was not surgically absent, and there was no effusion, dislocation, or locking.  McMurray's test was positive.  X-rays of the left knee relieved a normal knee. 

A December 2007 VA examination report noted the Veteran's report of persistent knee pain which was sharp with weakness, stiffness, grinding, popping with range of motion, and episodes of buckling and giving way.  He took medication which provided some benefit.  The Veteran also described flare-ups as often as weekly depending on his activity level.  These flare-ups could be moderate and last from hours up to one day, and precipitated by cold weather and overall increased weight-bearing activities; alleviating factors were rest, medication, and sometimes ice/heat.   He indicated having had an injection to the knee in the past, and not wearing any type of brace, wrap, or assistive device.  He was able to tolerate 20 to 30 minutes of weight-bearing.  On evaluation, the left knee demonstrated flexion from 0 to 130 degrees with tenderness at 125 and extension from 0 degrees with tenderness at 100 degrees.  The examiner observed mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner stated that he could not express without resorting to mere speculation as to the additional limitation due to repetitive use during a flare-up.  Effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, subpatellar tenderness, tenderness to palpation, and laxity of ACL, LCL, MCL, McMurray's test were all normal with the exception of snapping/popping, grinding, tenderness to palpation anteriorly of the lateral joint line, and 1+ LCL laxity McMurray's test was equivocal.  An x-ray revealed a normal left knee.  A diagnosis of musculoligamentous strain with previous left knee medial meniscus tear and mild left knee lateral collateral laxity was given.  

Most recently, on VA examination in August 2009, the examiner noted the Veteran's complaint of left lateral knee pain located along the lateral joint line and lateral patellar facet.  The Veteran indicated pain with all activities.  He also complained of catching and popping over the lateral compartment of the knee and a sense of instability that the knee will go out on him.  Flare-ups were noted to be activity-related, and result in increased pain, weakness, and fatigue.  The Veteran did not wear any corrective devices and was able to walk three miles and stand for 30 minutes with pain.  Evaluation of the medial and lateral collateral ligaments at 0 and 30 degrees of flexion demonstrated no appreciable laxity of the medial or lateral collateral ligaments.  He had a negative Lachman test with firm endpoint.  There was no appreciable translation.  Medial testing of McMurray's of the meniscus was negative and lateral testing of McMurray's was positive for both pain and palpable clicks on examination.  There was crepitus in the lateral compartment and over the lateral patellar facet.  There was pain over the bipartite portion of the patella with popping and clicking, and crepitus present behind this aspect of the knee.  The examiner specifically indicated that he did not appreciate any left knee and lateral collateral ligament laxity.  He noted that a 2003 MRI demonstrated no lateral collateral laxity.  The examiner found that the Veteran continued to have pain with bipartite patella and the Veteran had some crepitus behind this aspect of the knee.  Intraoperative arthroscopy photos demonstrated no appreciable patellofemoral joint change but the lateral facet of the patella was not visualized with the images taken during the examination.  The examiner noted that on evaluation that the Veteran demonstrated pain over his lateral compartment and had tenderness to palpation and a possible click along the lateral compartment consistent with a positive McMurray's test.  The examiner suspected a retear of the lateral meniscus or a propagation of the previous tear.  

Based on the evidence, the Board finds that a rating in excess of the current 10 percent evaluation for left knee laxity is not warranted.  The evidence cited above demonstrates that the Veteran's left knee instability is no more than mild in severity.  With this in mind, the Board acknowledges that the Veteran is competent to attest to experiencing instability in his knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board has, accordingly, carefully considered the Veteran's credible reports of symptoms such as popping, catching, buckling, and giving way.  However, in regard to the severity of the symptoms, the evidence does not show that the Veteran's knee instability is of greater than mild severity.  None of the examiners characterized the Veteran's knee instability in this manner; in fact the knee instability has been described as mild.  Significantly, the most recent VA examination in August 2009 showed that the Veteran did not exhibit any left knee lateral collateral ligament laxity.  Therefore, the Veteran's disability is contemplated by the current 10 percent evaluation under Diagnostic Code 5257 for other impairment of the knee. 

The Board is cognizant that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  In the present case, the Veteran is has been assigned a separate evaluation for musculoligamentous strain of the left knee, status-post arthroscopy for lateral medial meniscus tear which has been evaluated under Diagnostic Code 5260 based on limitation of motion of the knee.  The Veteran has filed a notice of disagreement with the initial evaluation assigned for this left knee strain.  This matter is addressed in the REMAND below.  

The Board has also evaluated the Veteran's left knee laxity under other relevant criteria to determine whether an increased rating is warranted.  The evidence does not support an award for an increased rating for the left knee under Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings for the Veteran's left knee laxity are not warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the Veteran has required any hospitalizations for his left knee laxity disability.  While the Veteran's left knee laxity has been noted to have a significant effect on his occupation as a car salesman resulting in decreased mobility, problems with lifting and carrying, and pain, he has been assigned different duties.  He has not lost any time from work due to his left knee disability.  In any case, the Board finds that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his left knee disability renders him totally unemployable.  Indeed, the record shows that the Veteran is employed full-time.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Left Knee Musculoligamentous Strain

As noted previously, separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98. In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98, a separate 10 percent disability evaluation for musculoligamentous strain of the left knee was awarded in the February 2008 rating decision.  In an April 2008 statement, the Veteran specifically expressed disagreement with the "percentage assigned to the left knee laxity."  He made no reference at that time to any disagreement with the evaluation assigned for his left knee strain.  

In its June 2009 remand, the Board noted the Veteran's claim for a higher evaluation for left knee strain, but concluded that the Veteran had not perfected a timely appeal of the decision.  However, future review of the record shows that in a VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2008, the Veteran expressed disagreement with the rating assigned for his "left knee currently at 10%." It is unclear if he was expressing disagreement with his laxity or left knee strain.  It is noted that the Veteran presented testimony regarding his limitation of motion during his April 2009 Board hearing suggesting that he contended that the evaluation assigned for his strain was incorrect.  Accordingly, giving the Veteran, the benefit of the doubt, the Board concludes that September 2008 VA Form 9, constitutes a notice of disagreement with the disability evaluation assigned for musculoligamentous strain.  The RO has not provided the veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing the claim for a higher evaluation for left knee strain.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Leg Length Discrepancy

In the June 2009 remand portion of its decision, the Board, in part, instructed the RO/AMC to provide the Veteran with an examination to determine the nature and etiology of his current leg length discrepancy.  The Veteran was subsequently afforded an examination in August 2009.  Acknowledging that a VA physical therapist had diagnosed the Veteran with a left leg length discrepancy and that he wore a wedge in his shoe, the examiner stated that he disagreed with the earlier diagnosis and found that the Veteran had no appreciable leg length discrepancy.  

The Board finds that the record is unclear why the Veteran was given a heel wedge in 2007 and whether it is currently medically indicated.  Furthermore, it is also unclear whether the Veteran does indeed have a left leg discrepancy as VA treatment records are replete with notations of such but the August 2009 VA examiner specifically found no such difference in leg lengths.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

On remand, the Board finds another examination is necessary to address the deficiencies noted herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  If the examiner concludes that there is no current leg length discrepancy, he or she should attempt to reconcile current findings with prior examination which appear to document such discrepancy.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case on the issue of entitlement to a higher evaluation for musculoligamentous strain of the left knee to the Veteran and his representative. The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue. If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current left leg discrepancy.  The claims file and a copy of this remand, as well as the June 2009 decision/remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

a)  The examiner should state whether there is a left leg discrepancy.  The examiner must provide measurements for each leg. 

b)  For any currently manifested leg length discrepancy (or any leg length discrepancy that is indicated by the record at any time since August 2007), the examiner should provide an opinion as to whether there is a 50 percent probability or greater such disability was either incurred in service, or caused by or aggravated by the Veteran's service-connected left knee and/or left ankle disabilities.   

c)  If the examiner determines that the left leg discrepancy is aggravated by the service-connected left knee and/or left ankle disabilities, the examiner should report the baseline level of severity of the nonservice-connected left leg discrepancy prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

d)  The examiner must also indicate why the Veteran may have been prescribed a heel wedge in 2007, and provide an opinion as whether a heel wedge is currently medically indicated in this case. 

e)  The examiner should reconcile any opinion with the evidence of record, specifically to the discrepancies noted between the August 2009 VA examination report (no leg length discrepancy) and the January 2008 VA treatment record (measuring left leg to be 36 inches and the right leg to be 35.5 inches), and cite to the record as appropriate.  

The examiner must also consider the Court's holding in McClain v. Nicholson, 21 Vet App 319   (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The examiner may not exclude the possibility that the Veteran exhibited a leg discrepancy during the pendency of this appeal that has resolved.  In the event that the VA examination does not show a current leg discrepancy, the type of scenario addressed under McClain must be addressed on examination as well. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


